Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A coupler assembly for detachably coupling an arm to a work tool, the coupler assembly comprising a first linkage having an idle link and a power link, a first attachment member provided on the arm, and a second attachment member provided on the power link, the first and second attachment members being receivable in corresponding openings on the work tool, the coupling assembly characterized by: a second linkage provided between the first and second attachment members, comprising a first link and a second link joined at a shaft; the first link being fixed to the shaft to prevent rotation therebetween; wherein a portion of the shaft comprises a gear; wherein the second link comprises: a body mounted on the shaft so as to be rotatable thereabout, the body comprising a chamber in which a piston is received, the piston including a geared section that is meshed with the gear, wherein the piston is movable between a first position in which the first and second attachment members are in a disengaged configuration with an angle between the first link and the second link being less than 180°, and a second position in which the first and second attachment members are in an engaged Claim 1 specifically:
the structural and operative relationship between the arm, work tool, first linkage, idle link, power link, first attachment member, second attachment member, second linkage first link, second linkage second link, shaft, geared shaft portion, rotatable body, rotatable body chamber, piston, and geared piston section.  Especially as it relates to the interaction between the geared shaft portion, the second linkage first link, the second linkage second link the rotatable body, rotatable body chamber, rotatable body piston, and geared piston section and their operation in actuating the coupler assembly from an engaged position to a disengaged position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Response to Non-Final Office Action, filed 2021/09/29, with respect to the Examiner’s Rejection of Claims 1-15 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-15 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 2090342 A and  US 20010029796 A1 are cited by the Examiner as pertinent to the Applicant’s disclosure because they teach a linear actuating piston geared to mesh with a gear in order to rotate the gear and convert linear motion into rotational motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652